Citation Nr: 1141123	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  10-02 410	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for residual scar, right breast.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to June 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision rendered by the Newark, New Jersey Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection and assigned an initial non-compensable (0 percent) disability rating for a residual scar on the right breast.  The Veteran appealed that decision, and, during the course of the appeal, the RO assigned an initial 10 percent rating for the service-connected disability.  In February 2010, the Veteran testified at a hearing at the RO.  A transcript of the proceeding is of record.  Finally, during the course of the appeal, the Veteran's claims folder was transferred to the custody of the Columbia, South Carolina RO.  

FINDING OF FACT

On October 19, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Columbia, South Carolina, that the appellant died in September 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (1).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  



ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


